Citation Nr: 1503888	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the reduction of the Veteran's right shoulder disability from 40 percent to 10 percent was proper.

2.  Entitlement to an increased evaluation for a right shoulder disability.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for endometriosis.

4.  Entitlement to service connection for endometriosis.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a gastrointestinal disability, to include irritable colon syndrome, constipation and abdominal cramping.

7.  Entitlement to service connection for scars as a result of a breast reduction surgery.

8.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea.

9.  Entitlement to service connection for an vision disability, to include Graves' disease.

10.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease, claimed as shortness of breath with heart palpitations.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

An August 2008 rating decision reduced the Veteran's right shoulder evaluation from 40 percent to 10 percent.

A June 2009 rating decision denied entitlement to service connection for hypertension, constipation and scars as a result of a breast reduction surgery.

A March 2010 rating decision denied entitlement to service connection for a sleep disorder, abdominal cramping, shortness of breath with heart palpitations and a vision condition.

A May 2010 rating decision granted an increased evaluation for the Veteran's right shoulder disability.

A February 2011 rating decision denied entitlement to service connection for endometriosis finding that there was not new and material evidence sufficient to reopen the claim.

A May 2013 rating decision continued the evaluation of the Veteran's right shoulder and denied entitlement to a TDIU.

In December 2014 the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  A copy of the transcript is of record.

The Board notes that the issue of an increased evaluation for residuals of lipoma removal was certified to the Board.  However, it is clear from the record that the Veteran was not claiming an increased evaluation for scars from the removal of a lipoma, but was claiming entitlement to service connection for separate scars that were the result of a breast reduction surgery.  The issues have been rephrased accordingly.

The Board also notes that the issues of entitlement to service connection for a hyperthyroid disability and hemorrhoids have been raised by the record in the December 2014 hearing, but (it appears) have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing system.


FINDINGS OF FACT

1.  A September 2005 rating decision granted an increased evaluation of 40 percent for a right shoulder disability, effective August 18, 2004.

2.  Reexamination in November 2007 disclosed improvement in the Veteran's range of motion.  Thus, in a May 2008 rating decision the RO notified the Veteran of a proposed reduction in the evaluation of her right shoulder disability from 40 percent to 10 percent disabling.

3.  An August 2008 rating decision reduced the disability evaluation for the right shoulder disability from 40 percent to 10 percent disabling, effective November 1, 2008.  At the time of the reduction, a 40 percent disability evaluation had not been in effect for more than five years.

4.  For the entirety of the period on appeal the Veteran's right shoulder disability was manifested by limitation of abduction to shoulder level with painful motion.

5.  A May 2002 rating decision last denied service connection for endometriosis.

6.  The evidence pertaining to the Veteran's endometriosis since the last final rating decision was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

7.  Giving the Veteran the benefit of the doubt, the Veteran's endometriosis is etiologically related to her active duty service.  

8.  Giving the Veteran the benefit of the doubt, the Veteran's scars, which were a result of her breast reduction surgery, were etiologically related to her service-connected back disability.

9.  The Veteran's hypertension, gastrointestinal disability, sleep disorder, vision disorder and respiratory disability are not etiologically related to her active duty service.

10.  The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely due to the effects of her service-connected disabilities.


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for a right shoulder disability from 40 percent to 10 percent disabling, effective November 1, 2008, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).

2.  The criteria for a 20 percent evaluation for a right shoulder disability for the entirety of the period on appeal are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5201 (2014).  

3.  The May 2002 rating decision that denied service connection for endometriosis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  The evidence received since the last final rating decision is new and material and the claim for service connection for endometriosis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The criteria for service connection for endometriosis and scars as a result of a breast reduction surgery are met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

6.  The criteria for service connection for hypertension, a gastrointestinal disability, sleep disorder, vision disorder and respiratory disability are not met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 

7.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Shoulder Rating Reduction

Regulations pertaining to reductions in disability ratings provide that, where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating action proposing the reduction will be prepared setting forth all material facts and reasons.  The beneficiary will then be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In the present case, the Veteran was granted service connection for a right shoulder disability in March 1999 and a noncompensable evaluation was assigned.  The evaluation was increased to 20 percent in a January 2000 rating decision and 40 percent in a September 2005 rating decision, effective August 18, 2004.

In May 2008, based on a November 2007 VA examination, which showed clear improvement over a June 2005 VA examination, the RO informed the Veteran that it was proposing to reduce the rating for her right shoulder disability.  This letter  apprised the Veteran of her opportunity to submit medical or other evidence demonstrating that a reduction in the evaluation of his service-connected disabilities was not warranted.  In particular, the RO explained that the most probative type of evidence would be a statement from a physician who had recently treated or examined the Veteran that included detailed findings about the Veteran's disabilities.  The letter also informed her that she was entitled to a hearing on the matter; and the Veteran was told that she should submit any such evidence and/or request a hearing within 60 days from the date of that letter.  Otherwise, the RO would reduce the rating as indicated.  

The Veteran returned a signed VCAA notice response dated June 2008 along with a statement noting that her condition had not improved and had, in fact, gotten worse.  She noted that she had no other information or evidence to give VA to substantiate her claim.  She also noted that she received medical care at the VAMC in Houston, Texas.

Subsequently the rating was reduced from 40 percent to 10 percent in an August 2008 rating decision.

As described, the RO clearly complied with the procedural requirements for reducing the Veteran's disability rating.  The RO issued a rating decision proposing the reductions in May 2008.  The Veteran was notified of the proposed reductions in a letter dated May 19, 2008, which explained her right to request a pre-termination hearing within 30 days and to submit medical or other evidence within 60 days.  After allowing the Veteran the requisite 60 days to respond, the RO took action on the reduction in an August 2008 rating decision, reducing the right shoulder rating to 10 percent, effective November 1, 2008. The reduction was made effective no sooner than permitted by current law and regulations.  38 C.F.R. § 3.105(i)(2)(i). Therefore, the procedural requirements for the reductions were met.

In addition, the Board observes that the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable because the 40 percent rating for the Veteran's right shoulder had not been in effect for more than five years (it became effective in 2004 and was reduced in 2008).  

As such, the Board does not have to address whether the evidence of record as of August 2008 provided a basis for the rating reduction in light of the criteria set forth in 38 C.F.R. § 3.344(a) and (b).

The Board will now review the medical evidence to determine whether improvement was, in fact, shown in the Veteran's right shoulder that would justify the reduction of the rating.  As discussed below, despite the Veteran's allegations to the contrary, the medical evidence clearly shows improvement.

Under Diagnostic Code 5201, limitation of motion of the shoulder (major extremity) warrants a 20 percent evaluation for limitation of motion at shoulder level, a 30 percent evaluation for limitation of motion to midway between side and shoulder level, and a 40 percent evaluation for limitation of motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

If range of motion is not limited to shoulder level or worse, then under Diagnostic Code 5003 for degenerative arthritis, a rating of 10 percent is warranted for a major joint affected by limitation of motion as objective confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A May 2002 VA examination showed flexion to 140 degrees, abduction to 100 degrees, external rotation to 50 degrees and internal rotation to 70 degrees.

An October 2004 VA examination showed flexion to 140 degrees, abduction to 120 degrees, external rotation to 70 degrees and internal rotation to 60 degrees.

A June 2005 VA examination showed flexion to 120 degrees with pain at 110 degrees, abduction to 20 degrees with pain at 20 degrees, and normal external and internal rotation.

The increased evaluation of 40 percent disabling was based on the limitation of abduction in the June 2005 VA examination to 25 degrees from side or less.

In November 2007 the Veteran was afforded another VA examination which showed flexion to 160 degrees, abduction to 160 degrees and normal external and internal rotation.  

Accordingly, the VA RO proposed to reduce the Veteran's evaluation to 10 percent for noncompensable limitation of motion of the right shoulder with x-ray evidence of arthritis and objective evidence of painful motion.

As described, the medical evidence clearly showed improvement in the right shoulder from the June 2005 VA examination (in this regard, it is important for the Veteran to understand that the medical evidence that provided the basis to find 40% in the past was, at best, unclear), which justified the 40 percent evaluation.  The November 2007 examination provided, overall, evidence clearly against the 40 percent finding.  Therefore, the reduction of the Veteran's right shoulder evaluation was proper and the Veteran's appeal is denied.

Increased Evaluation Right Shoulder

Next the Board will address whether the Veteran's right shoulder disability should have an evaluation higher than 10 percent for the period beginning November 1, 2008, and higher than 20 percent for the period beginning February 10, 2010.

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2014).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA treatment records dated between October 2008 and November 2009 note forward flexion between 100 and 170 degrees and abduction between 85 degrees and 110 degrees with pain.

An April 2010 VA examination showed flexion to 120 degrees with pain at 90 degrees and abduction to 70 degrees with pain at 60 degrees.

An April 2013 VA examination showed flexion to 170 degrees and abduction to 165 degrees with no pain on motion and no additional limitation after three repetitions. 

A July 2014 VA examination showed flexion to 120 degrees with pain at 90 degrees and abduction to 100 degrees with pain at 90.  There was no additional limitation of range of motion after three repetitions.

For the period between November 1, 2008, and February 9, 2010, the Veteran has been assigned a 10 percent evaluation.  A higher evaluation of 20 percent disabling is warranted for limitation of motion at shoulder level (90 degrees).  Several VA treatment records dated between October 2008 and November 2009 show abduction that is limited to shoulder level.  Accordingly, the Board finds that a higher evaluation of 20 percent is warranted.

A higher evaluation of 30 percent is warranted for limitation of motion to midway between the side and shoulder level (approximately 45 degrees).  At no point during the periods on appeal does the Veteran exhibit such limitation of motion.  The April 2010 VA examination shows abduction limited to 70 degrees with pain at 60 degrees, which is in between the 20 and 30 percent evaluation.  Considering the rest of the medical evidence shows limitation of abduction to no more than 85 degrees, the Board finds that the Veteran's symptoms, overall, are more in line with a 20 percent evaluation for the entirety of the period on appeal.

Accordingly, a 20 percent evaluation, for the entirety of the period on appeal is granted.

The Board has considered a staged rating but has determined that there is no period where evidence of an increase in severity warrants a higher evaluation.  As discussed above, even the April 2010 VA examination is in line with a 20 percent evaluation.  

The Board has also considered whether an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right shoulder disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for the shoulder disability specifically provide for disability ratings based on limitation of motion and pain on motion.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disabilities are manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.

In any event, it is important for the Veteran to understand that without some problems associated with her disability the current evaluation could not be justified, let alone a higher evaluation.  

New and Material Evidence

The Veteran filed a request to reopen her claim for entitlement to service connection for endometriosis in June 2010.

At the time of the last final May 2002 denial, evidence of record included VA and private medical treatment records diagnosing endometriosis, service treatment records, and a May 2002 VA examination.

Since the May 2002 denial, evidence added includes the Veteran's statements, additional VA and private treatment records, private treatment provider opinions and the Veteran's testimony.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for an acquired psychiatric disability is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Endometriosis

The Veteran asserts that she has endometriosis which began during her active duty service.

A review of the Veteran's service treatment records showed treatment for heavy menstrual bleeding and fatigue.  The Veteran was diagnosed with anemia.

A review of post-service medical treatment records shows a diagnosis of endometriosis as early as 1999.  

A July 2001 opinion of a VA treatment provider notes that the Veteran was "diagnosed with endometriosis on 10/26/00" and that "she has likely had this condition more than 36 months."

A May 2002 VA examination noted that "there was no knowledge that this patient had endometriosis prior to the time she was seen here in 2000" and that there "was no confirmatory evidence" that she was diagnosed earlier than 2000.

An April 2010 opinion of a VA treatment provider notes that the treatment provider had "taken care of [the Veteran] in the Gynecology Clinic since 1999."  The treatment provider noted that he "diagnosed Endometriosis in her case in 1999 and recommended surgery."  The examiner opined that "it is quite likely that she had endometriosis in the years preceding the 1999 surgery, although I have no way of establishing this."

An April 2011 opinion of a VA treatment provider notes that "it is likely that these [in-service] symptoms were indicators of her underlying endometriosis which had not been diagnosed at that time."

Overall, considering that the Veteran separated from service in August 1998, had symptoms that could be attributable to endometriosis during service, and has three VA opinions that provide a possible link between the Veteran's current disability and her active duty service, the Board finds that service connection for endometriosis is warranted.




Scars from Breast Reduction Surgery

The Veteran asserts that she had a breast reduction surgery due to her severe back pain that is a result of her service-connected back disability and that she suffers from painful scars as a result of the surgery.

A review of the record shows that the Veteran is service-connected for a back disability.

Post-service VA medical treatment records show that she underwent a breast reduction surgery in October 2006.  Following surgery she complained of keloid scars.

In February 2007 the Veteran was afforded a VA scar examination.  The examiner noted that there were keloid scars from a breast reduction surgery with some pain and itching.  The examiner also noted that the Veteran and her surgeons decided that "possibly removing some of the bulk of the breasts may take some pressure off her back."

Considering the Veteran's back disability (rated as 10 percent disabling for both the back and the neck), the opinion that a breast reduction surgery may alleviate pain in her back, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran's service-connected back disorder led to the breast reduction surgery which has resulted in scars.  Accordingly, service connection for scars as a result of the breast reduction surgery is warranted.

The nature and extent of the Veteran's scars as a result of the breast reduction surgery are not before the Board at this time.

Hypertension, Obstructive Sleep Apnea, Graves' Disease

The Veteran asserts that she has hypertension, which is exacerbated by medications that the VA prescribes for service-connected disabilities, sleep apnea as a result of her service-connected disabilities and medications prescribed for service-connected disabilities, and Graves' disease, which is related to hyperthyroidism and is secondary to prescribed medications.

A review of the service treatment records shows no complaint of or treatment for hypertension, OSA or Graves' disease during service.

A review of the post-service medical treatment records shows current diagnoses of hypertension, OSA and Graves' disease.

However, there is no indication from the probative medical evidence of record that these disabilities are etiologically related to the Veteran's service-connected disabilities or medication that she takes for service-connected disabilities.

The Veteran was not diagnosed with hypertension, OSA or Graves' disease during service or within one year of separation from active duty service.

The Veteran has not submitted any probative medical evidence, such as an opinion of a treatment provider, that suggests a link between these disabilities and other service-connected disabilities or medications prescribed.

With regard to the claim for Graves' disease, the Board notes that the Veteran is not service connected for hyperthyroidism, which the Veteran notes has caused her Graves' disease, which only provides evidence against this claim. 

Although the Veteran may sincerely believe that her disabilities are related to her active duty service, the issue of whether the Veteran has a current disability as a result of active duty service or as a result of service-connected disabilities falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Based on the complexity of the medical question, the Board finds that the Veteran cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Simply stated, the best evidence in this case provides evidence against this claim. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims and entitlement to service connection for hypertension, obstructive sleep apnea and Graves' disease is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Gastrointestinal and Respiratory Disabilities

The Veteran asserts that she has irritable colon syndrome (claimed as constipation), abdominal cramping and COPD (claimed as shortness of breath with heart palpitations) as a result of her service-connected disabilities and medications that she has been prescribed for her service connected disabilities.

Preliminarily, the Board notes that in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A review of the post-service medical treatment records shows no notations of irritable colon syndrome or COPD.  However, there are complaints of constipation, abdominal cramping, and shortness of breath with heart palpitations.

The Board notes that constipation, abdominal cramping and shortness of breath, without anything more, do not signify a chronic permanent "disability."  

Accordingly, without any additional evidence suggesting an actual diagnosis of a gastrointestinal disability or a respiratory disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).     

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities will be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for depression, rated as 30 percent disabling from September 19, 2002, and 50 percent disabling from April 26, 2011; right knee instability, rated as 10 percent from June 11, 2002, and 20 percent from August 18, 2004; a right shoulder disability, rated, as discussed above, as 20 percent from August 17, 1998, 40 percent from August 18, 2004, and 20 percent from November 1, 2008; a neck disability, back disability, bunionectomy of the right fifth toe, sinusitis with allergic rhinitis and intermittent laryngitis, left knee disability, eczema, and right knee arthritis, each evaluated as 10 percent disabling; and anemia, scars as a result of removal of lipoma, and scars as a result of a right shoulder surgery, each evaluated as noncompensable.

The Veteran's combined evaluation is 90 percent.

As discussed above, the Veteran is also now service connected for endometriosis and scars as a result of a breast reduction surgery.

As the Veteran has at least one disability ratable at 40 percent or more and a combined rating of 70 percent or more, the Board finds that she meets the requirements for a schedular TDIU.  38 C.F.R. § 4.16(a).  

The Veteran has reported that she is unable to work because of her service-connected disabilities.  

In a January 2012 statement the Veteran noted that she last worked full-time in December 2008, at which point she became too disabled to work.  From 2003 to 2008 the Veteran was self-employed as a real estate agent.

At the December 2014 hearing the Veteran testified that she "tried to work at Macy's, but then [she] started having bad days."  She testified that she worked in January and in February she got sick and had to start requesting leaves of absence.  She testified that the last time she was "gainfully employed, making above poverty level" was 2010.  She also testified that she was "getting Social Security disability."

A review of the Social Security Administration (SSA) records shows that the Veteran has been considered fully disabled for SSA purposes due to her depression and endometriosis since August 22, 2010.

The Board notes that the Veteran has not been afforded a VA medical examination regarding the issue of entitlement to a TDIU.  However, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but a determination of law for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  Accordingly, the Board will proceed with a decision.

In light of the Veteran's occupational background and functional limitations, and giving her the benefit of the doubt at this time based on credible statements (in the future, indication of embellishment would have repercussions regarding this finding), the Board finds that the Veteran's service-connected disabilities are sufficient to render her unable to obtain and maintain any form of substantially gainful employment in accordance with her occupational background and education level.  

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.  

Duties to Notify and Assist

Preliminarily, the Board notes that the claims for entitlement to a TDIU, whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for endometriosis, and service connection for endometriosis and scars resulting from a breast reduction surgery are granted in full.  Accordingly, a discussion of the duties to notify and assist as they apply to these claims is unnecessary.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As discussed above, the VA fulfilled its procedural obligations with regard to notice of the reduction in its May 2008 letter to the Veteran.  With regard to the remaining claims, the Board finds that the VA fulfilled its duty to notify in its January 2007, September 2008, November 2008, January 2009, November 2009, January 2010, March 2010, July 2010, December 2011 and April 2013 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records and the Veteran's testimony and statements.

The Veteran has also been afforded adequate examinations on the issue of rating her right shoulder disability.  VA provided the Veteran with VA examinations regarding the right shoulder disability in November 2007, April 2010, April 2013 and July 2014.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken, and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  

Based on the above, the Veteran has been afforded adequate examinations.

The Board notes that the Veteran was not provided a VA examination regarding the issues of entitlement to service connection for hypertension, obstructive sleep apnea, Graves' disease, constipation, a gastrointestinal disability and a respiratory disability.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Board notes that while the Veteran provided evidence of current diagnoses of hypertension, obstructive sleep apnea and Graves' disease, the Veteran did not provide evidence of the disabilities during service, or any link between an alleged current diagnosis and his service.  Further, as discussed above, the Veteran did not provide evidence of gastrointestinal or respiratory disabilities that would warrant service connection.  

Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran has a current diagnosis of a gastrointestinal or respiratory disability, and there is no indication that the Veteran's current diagnoses of hypertension, obstructive sleep apnea and Graves' disease are associated with her service.  Several standards of McLendon are not met in this case.  Beyond this, there is significant evidence against these claims. 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the December 2014 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).     

ORDER

The reduction of the evaluation from 40 percent to 10 percent effective November 1, 2008, for a right shoulder disability was proper.

An evaluation of 20 percent for the Veteran's right shoulder disability for the entirety of the period on appeal is granted.

New and material evidence has been submitted to reopen a claim for entitlement to service connection for endometriosis.

Entitlement to service connection for endometriosis is granted.

Entitlement to service connection for scars as a result of a breast reduction surgery is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a sleep disorder is denied.

Entitlement to service connection for a vision disorder is denied.

Entitlement to service connection for a gastrointestinal disability is denied.

Entitlement to service connection for a respiratory disability is denied.

Entitlement to a TDIU is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


